DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: FLEXIBLE DISPLAY DEVICE DEACTIVATING TOUCH SENSOR BY IMAGE SYNCHONIZATION SIGNAL.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2020/0357362 A1) in view of Hu et al. (US 2016/0041438 A1).
	As to claim 1, Shin teaches teaches a display device (Shin, a “foldable display”) comprising: 
	a display driving controller (Shin, FIG. 6, [0081], “drive IC 300”) which receives input image data (Shin, FIG. 6, [0087], e.g., “DATA” from “host system 200”), a synchronization signal (Shin, FIG. 25, [0136], e.g., “vertical synchronization signal Vsync”), and a voltage control signal (Shin, FIG. 6, [0088], “gamma compensation voltage generator 305”) from outside, and generates image data (Shin, see FIGS. 1-2) based on the input image data (Shin, FIG. 6, [0087], e.g., “DATA” from “host system 200”) and the synchronization signal (Shin, FIG. 25, [0136], e.g., “vertical synchronization signal Vsync”); 
	a display panel (Shin, FIG. 1, [0082], “flexible display panel 100”) which includes a plurality of pixels (Shin, FIG. 1, [0082], “together with the pixel array”) disposed on a display area (Shin, see FIG. 1) and displays an image on the display area based on the image data (Shin, e.g., see FIGS. 2A-2B); 
and a touch sensor (Shin, FIGS. 4-5, [0080], “a touch sensor array may be formed on the pixel array”). 
Shin fails to explicitly teach the touch sensor including “a plurality of sensing electrodes disposed on a sensing area, and detects a touch input generated in the sensing area by driving the plurality of sensing electrodes”; and “wherein the display driving controller generates a second level of the synchronization signal by changing a voltage level of the synchronization signal having a first level based on the voltage control signal, and provides the synchronization signal having the second level to the touch sensor, and wherein the touch sensor deactivates at least a partial area of the sensing area in response to the synchronization signal having the second level”.
However, Hu teaches the concept of the touch sensor including a plurality of sensing electrodes (Hu, FIG. 1, [0003], sensing electrodes corresponding to “sensing touch signals and indicated by T1, T2, T3 , . . . , TN”) disposed on a sensing area (Hu, see FIG. 1), and detects a touch input generated in the sensing area by driving the plurality of sensing electrodes (Hu, FIG. 1, [0003], “when the touch screen is touched, a corresponding received signal is changed so that the location of the touch may be positioned, and then the touch may be processes by a touch unit”); and 
the concept that the display driving controller generates a second level (Hu, see FIG. 3, [0047], e.g., “the Vsync is at a low level, and the display is in the touch period”; Examiner interprets the “low level” opposed to a “high level” for “display period” as the 2nd level) of the synchronization signal (Hu, FIG. 3, [0048], “Vsync”) by changing a voltage level of the synchronization signal (Hu, FIG. 3, [0048], “Vsync”) having a first level (Hu, see FIG. 3, [0047], e.g., “the Vsync is at a high level, and the display is in the display period”; Examiner interprets the “high level” for “display period” as the 1st level) based on the voltage control signal (Hu, see FIG. 3), and provides the synchronization signal (Hu, FIG. 3, [0048], “Vsync”) having the second level to the touch sensor (Hu, see FIG. 3, [0047], e.g., “the Vsync is at a low level, and the display is in the touch period”). 
At the time of effective filing date, given that Shin already teaches the concept of deactivating at least a partial areal of the display area by using “Vsync” (Shin, e.g., see FIGS. 16A-16B), it would have been obvious to one of ordinary skill in the art to modify the “Vsync” taught by Shin to further perform that the “touch sensor deactivates at least a partial area of the sensing area in response to the synchronization signal” when the “Vsync is at low level”, as taught by Hu, in order to resolve the problem that “the foldable phone requires a battery which is much larger in capacity than that of the existing smart phone” (Shin, [0006]), by providing that “the touch sensing electrodes are applied with data signals during the display period, and couple the touch scan signals and output coupling signals during the touch period” (Hu, [0030]).
As to claim 2, Hu teaches the display device of claim 1, wherein the touch sensor (Hu, FIG. 1, [0003], e.g., “common in-cell capacitive touch screen”) includes: 
an input controller which generates touch driving signals and supplies the touch driving signals to the plurality of sensing electrodes (Hu, FIG. 1, [0003], “transmitting sensing touch signals and indicated by T1, T2, T3 , . . . , TN”); and 
a touch panel including the plurality of sensing electrodes (Hu, FIG. 1, [0003], “receiving the sensing touch signals may be indicated by R1, R2, R3, . . . , RN”), and 
wherein the input controller detects the touch input based on sensing signals output from the plurality of sensing electrodes in response to the touch driving signals (Hu, FIG. 1, [0003], “when the touch screen is touched, a corresponding received signal is changed so that the location of the touch may be positioned, and then the touch may be processes by a touch unit”).  Examiner renders the same motivation as in claim 1.
As to claim 3, Shin in view of Hu teaches the display device of claim 2, wherein the sensing area (Shin, e.g., see FIGS. 16A-16B, the entire area including “L” and “R” is the displaying area, thus is sensing area including “touch sensor array”) includes a first sensing area (Shin, FIG. 16A, Examiner interprets the “R” area below “VST2” as the 1st sensing area) and a second sensing area (Shin, FIG. 16A, Examiner interprets the “L” area above “VST2” as the 1st sensing area), and 
wherein the input controller supplies the touch driving signals to the plurality of sensing electrodes (Hu, FIG. 1, [0003], “transmitting sensing touch signals and indicated by T1, T2, T3 , . . . , TN”) disposed in the second sensing area (Shin, FIG. 16A, the “L” area above “VST2”) in response to the synchronization signal (Shin, FIG. 25, [0136], e.g., “vertical synchronization signal Vsync”) having the second level (Hu, see FIG. 3, [0047], e.g., “the Vsync is at a low level, and the display is in the touch period”), and does not supply the touch driving signals to the plurality of sensing electrodes (Shin, FIG. 16A, “OFF”) disposed in the first sensing area (Shin, FIG. 16A, the “R” area below “VST2”).  Examiner renders the same motivation as in claim 1.
 As to claim 7, Shin in view of Hu teaches the display device of claim 1, wherein the synchronization signal (Shin, FIG. 25, [0136], e.g., “vertical synchronization signal Vsync”) is a vertical synchronization signal (Hu, FIG. 3, [0048], “Vsync”) or a horizontal synchronization signal.  Examiner renders the same motivation as in claim 1.
As to claim 8, Hu teaches the display device of claim 2, wherein the input controller supplies the touch driving signals to the plurality of sensing electrodes (Hu, see FIG. 3, “touch period” when “Vsync is low”) so as not to overlap with (Hu, see FIG. 3) a period in which the synchronization signal is provided to the display driving controller (Hu, see FIG. 3, “display period” when “Vsync is high”).  Examiner renders the same motivation as in claim 1.
As to claim 9, Shin teaches the display device of claim 3, wherein the second sensing area (Shin, FIG. 16A, the “L” area above “VST2”) corresponds to an active area which is visually recognized by a user (Shin, see FIG. 16), and the first sensing area (Shin, FIG. 16A, the “R” area below “VST2”) corresponds to a non-active area which is not visually recognized by the user (Shin, see FIG. 16, “OFF”).
As to claim 10, Hu teaches the display device of claim 2, wherein the plurality of sensing electrodes include: 
first sensing electrodes disposed along a first direction; and second sensing electrodes disposed along a second direction different from the first direction (Hu, FIG. 2, [0028], “the common electrodes of at least part of the pixel units are formed as touch driving electrodes, at least part of the data lines 2 are formed as touch sensing electrodes, and the touch driving electrodes and the touch sensing electrodes are insulated from each other”), and 
wherein the input controller supplies the touch driving signals to the first sensing electrodes, and detects the touch input based on the sensing signals output from the second sensing electrodes (Hu, FIG. 2, [0029]-[0030], “the touch driving electrodes are applied with a common voltage during a display period, and are applied with touch scan signals during a touch period; and the touch sensing electrodes are applied with data signals during the display period, and couple the touch scan signals and output coupling signals during the touch period”) according to a mutual capacitance method or a self-capacitance method between the first sensing electrodes and the second sensing electrodes (Hu, FIG. 2, [0039], “when a touch occurs, the coupling capacitance between the touch driving electrode and the touch sensing electrode is changed, resulting in change in a coupling signal output from the touch sensing electrode, so that a position touched may be determined. A display panel may have touch display function by applying the array substrate to the display panel”).  Examiner renders the same motivation as in claim 1.  
	As to claim 11, Shin teaches the display device of claim 1, wherein each of the display panel and the touch sensor includes a flexible substrate (Shin, [0004]-[0006], “a screen size of the flexible display may be varied by winding, folding, and bending a flexible display panel. The flexible display may be implemented as a rollable display, a bendable display, a foldable display, a slidable display, or the like”).  
	As to claim 12, Hu teaches the display device of claim 1, wherein the touch sensor adaptively detects a touch position of the touch input (Hu, FIG. 3, [0048], “During the touch period, the gate lines 3 are all at a low level, then all the switch units (for example, thin film transistors 4) are turned off, electric charges are maintained in the pixels, part or all of the common electrodes 5 functioning as the touch driving electrodes are applied with touch scan signals, at this time, part or all of the data lines 2 functioning as the touch sensing electrodes generate and output coupling signals, when a touch occurs, the coupling signal output from the touch sensing electrode is changed, so that the touched position may be determined”) in response to the voltage level of the synchronization signal (Hu, FIG. 3, [0048], “touch period” when “Vsync is low”).  Examiner renders the same motivation as in claim 1.
As to claim 13, it differs from claims 1 and 12 only in that it is the same display device of combined claims 1 and 12.  It recites the similar limitations as in combined claims 1 and 12, and Shin in view of Hu teaches them.  Examiner renders the same motivation as in claim 1.  Please see claims 1 and 12 for detailed analysis.
As to claim 14, it recites the similar limitations as in claim 2, and Hu teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 2 for detailed analysis.
As to claim 18, it recites the similar limitations as in claim 7, and Shin in view of Hu teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 7 for detailed analysis.
As to claim 19, Shin in view of Hu teaches the display device of claim 13, wherein the touch sensor deactivates at least a partial area of the sensing area (Shin, FIG. 16A, the “R” area below “VST2”) in response to the synchronization signal having the second level (Hu, see FIG. 3, “touch period” when “Vsync is low”).  Examiner renders the same motivation as in claim 1.  

Allowable Subject Matter
Claims 4-6 and 15-17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 4, the closest known prior art, i.e., Shin et al. (US 2020/0357362 A1), Hu et al. (US 2016/0041438 A1), Jo et al. (US 2022/0077275 A1), and Choi et al. (US 2014/0292672 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the display driving controller includes a voltage level controller which is electrically connected to one end of the synchronization signal line, and generates the synchronization signal having the second level by changing the voltage level of the synchronization signal having the first level”.
As to claims 5-6, they directly or indirectly depend from claim 4, and are allowable at least for the same reason above.
As to claims 15, it recites the similar limitations as in claim 4, and is allowable for the same reason above.
As to claims 16-17, recites the similar limitations as in claims 5-6 and directly or indirectly depend from claim 15, and are allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Jo et al. (US 2022/0077275 A1) teaches the concept of “1st and 2nd sub-data lines … controlled by the control line to connect or disconnect … thereby reducing power consumption by supplying a data signal only to a driving area during divisional driving” (Abs.); and (2) Choi et al. (US 2014/0292672 A1) teaches the concept that “an activated region of the display panel corresponds to respective positions of the first position selector … and the fourth position selector” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 21, 2022

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***